Citation Nr: 1430699	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-04 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for urinary tract infections.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to an initial compensable rating prior to February 26, 2008, and in excess of 30 percent from February 26, 2008, for tension headaches.

5.  Entitlement to an initial compensable rating prior to October 9, 2006, in excess of 10 percent from October 9, 2006, and in excess of 20 percent from February 26, 2008, for lumbosacral strain with degenerative joint disease and degenerative disc disease.

6.  Entitlement to an initial compensable rating prior to October 9, 2006, and in excess of 10 percent from October 9, 2006, for cervical strain.

7.  Entitlement to an initial compensable rating prior to February 26, 2008, and in excess of 10 percent from February 26, 2008, for retropatellar pain syndrome of the right knee.

8.  Entitlement to an initial compensable rating prior to February 26, 2008, and in excess of 10 percent from February 26, 2008, for right trapezius strain.

9.  Entitlement to an initial compensable rating prior to February 26, 2008, and in excess of 10 percent from February 26, 2008, for right elbow epicondylitis.

10.  Entitlement to an initial rating in excess of 10 percent for postoperative residuals of bunionectomy for right hallux valgus.

11.  Entitlement to an initial rating in excess of 10 percent for postoperative residuals of bunionectomy for left hallux valgus.

12.  Entitlement to an initial rating in excess of 10 percent for hypertension.

13.  Entitlement to an initial compensable rating for seasonal allergic rhinitis with history of sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1981 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and June 2006 rating decisions of the VA Regional Office (RO) in Waco, Texas.  During this appeal, the RO increased the ratings for several of the disabilities on appeal.  As the increases do not constitute full grants of the benefits sought, the Board concludes that the initial rating issues all remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The initial rating claims being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran exhibited a left ear hearing loss disability as defined by VA for disability compensation purposes.

2.  At no time during the appeal period has the Veteran exhibited a current urinary tract infection disability or residuals from the in-service urinary tract infections.

3.  At no time during the appeal period has the Veteran exhibited a current right ankle disorder or residuals from the in-service right ligament sprain.


CONCLUSIONS OF LAW

1.  A left ear hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Urinary tract infections were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  A right ankle disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letter dated in March 2005 regarding the type of evidence necessary to establish her claims.  She was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of her claims.  Pertinent VA examinations were obtained in July 2005 and May 2006.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Left Ear Hearing Loss

The Veteran's STRs include the results of audiograms in January 1981, March 1988, October 1990, December 1990, November 2000, December 2000, December 2002 and March 2005, all of which fail to show a left ear hearing loss disability as defined by VA.  In her March 2005 retirement examination report of medical history, the Veteran answered yes to hearing loss.  

The Veteran was afforded a VA examination in May 2006.  She reported having a hearing loss in both ears since the 1990s that she felt had gradually grown worse over the years.  She reported in-service acoustic trauma from working around loud equipment and generators with hearing protection.  She denied civilian and/or recreational noise exposure.  Examination revealed that she had puretone thresholds in decibels of 20 at 500 Hertz; 25 at 1000 Hertz; 20 at 2000 Hertz; 25 at 3000 Hertz; and 25 at 4000 Hertz.  Her speech recognition score was 100 percent.  The Veteran was diagnosed with normal hearing for the 500 Hertz to 4000 Hertz frequency range and mild sensorineural hearing loss at 6000 Hertz to 8000 Hertz in the left ear.

There are no post-service treatment records pertaining to the Veteran's left ear hearing loss.  In a February 2008 statement, the Veteran reported that she could not afford to take the time off work to seek treatment for her disabilities.  She also reported that her hearing loss was getting worse.

Based on a review of the evidence, the Board concludes that service connection for left ear hearing loss is denied.  Although the Veteran reported in-service acoustic trauma at the VA examination, left ear hearing loss as defined by 38 C.F.R. § 3.385 has not been shown at any time since the claim for service connection.  The evidence as discussed above fails to show that the Veteran's left ear hearing loss has met VA's definition of a hearing loss disability during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a left ear hearing loss disability as defined by VA at any time during the appeal period.  

The Veteran is competent to report having difficulty hearing in her left ear.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that her left ear hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period.  The VA examination as discussed above took into account the Veteran's reports of difficulty hearing, but the objective testing fails to show that any hearing loss meets 38 C.F.R. § 3.385.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of left ear hearing loss as per 38 C.F.R. § 3.385 falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed her claim for service connection for left ear hearing loss in December 2005 has left ear hearing loss as defined by VA been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for left ear hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

	2.  Urinary Tract Infections

Her January 1981 enlistment examination revealed a clinically normal genitourinary system.  In her report of medical history, she denied symptoms such as frequent or painful urination.  The Veteran was shown to have a probable urinary tract infection in December 1990.  A December 1990 examination dated after the urinary tract infection shows that the Veteran had a clinically normal genitourinary system; in her report of medical history, she denied frequent or painful urination.  A May 1993 record shows that the Veteran probably had a urinary tract infection.  April 1995 STRs show that the Veteran had a urinary tract infection.

A December 2000 examination revealed a clinically normal genitourinary system; the March 2005 retirement examination did not evaluate that system.  In her December 2000 report of medical history, she denied symptoms such as frequent or painful urination.  The Veteran answered yes to frequent or painful urination in her March 2005 report of medical history; she reported having had several urinary tract infections.  
The Veteran was afforded a VA examination in July 2005.  She reported that her urinary tract infection was currently asymptomatic and that it was treated and resolved in the past.  The Veteran was diagnosed with resolved urinary tract infection.

There are no treatment records pertaining to any post-service urinary tract infections.  As noted above, in her February 2008 statement, the Veteran reported that she could not afford to take time off from her job to seek treatment.  There are no statements from the Veteran indicating that she currently has urinary tract infections or that there are any residuals from the in-service infections.

Based on a review of the evidence, the Board concludes that service connection for urinary tract infections is denied.  Although the Veteran's STRs show several urinary tract infections during her service, a current disability or residuals from the in-service infections have not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a current urinary tract infection disability or residuals from the infections during service at any time during the appeal period.  As noted above, the VA examiner opined that the Veteran's infections had resolved.

Although lay persons are competent to provide opinions on some medical issues, see Kahana vat 435, as to the specific issue in this case, the diagnosis of a urinary tract infection falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed her claim for service connection for a urinary tract infection in December 2005 have urinary tract infections or residuals from the in-service infections been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for urinary tract infections.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for urinary tract infections is denied.  See 38 U.S.C.A §5107.

	3.  Right Ankle Disorder

Her January 1981 enlistment examination revealed clinically normal lower extremities.  In her report of medical history, she denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; and foot trouble.  An August 1981 record shows that the Veteran injured her right ankle.  She was diagnosed with a ligament sprain of the right ankle.  A December 1990 examination shows that the Veteran had clinically normal lower extremities; in her report of medical history, she denied arthritis, rheumatism or bursitis; and bone, joint or other deformity.  The Veteran answered yes to foot trouble; however, there is no indication that any right ankle problem was reported.  

A December 2000 examination as well as the Veteran's March 2005 retirement examination revealed clinically normal lower extremities.  In her December 2000 report of medical history, she denied symptoms such as arthritis, rheumatism or bursitis; and bone, joint or other deformity.  She answered yes to foot trouble; however, the report shows that the Veteran referenced bunions and a broken toe as opposed to any ankle problem.  The Veteran answered yes to arthritis, rheumatism or bursitis; foot trouble; and swollen or painful joints in her March 2005 report of medical history.  She reported several medical problems in her history, but did not reference her right ankle.  

The Veteran was afforded a VA examination in July 2005.  She reported that her sprain was currently asymptomatic.  The Veteran was diagnosed with resolved right ankle sprain.

There are no treatment records pertaining to any post-service right ankle disorder.  As noted above, the Veteran has reported that she could not afford to take time off from her job to seek treatment.  There are no statements from the Veteran indicating that she currently has a right ankle disorder or that there are any residuals from the in-service sprain.

Based on a review of the evidence, the Board concludes that service connection for a right ankle disorder is denied.  Although the Veteran's STRs show a right ligament sprain, a current disability or residuals from the in-service sprain have not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a current right ankle disorder or residuals from the sprain during service at any time during the appeal period.  As noted above, the VA examiner opined that the Veteran's sprain had resolved.

Although lay persons are competent to provide opinions on some medical issues, see Kahana vat 435, as to the specific issue in this case, the diagnosis of a right ankle disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed her claim for service connection for a right ankle disorder in December 2005 has a right ankle disorder or residuals from the in-service sprain been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right ankle disorder is denied.  See 38 U.S.C.A §5107.



ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for urinary tract infections is denied.

Entitlement to service connection for a right ankle disorder is denied.


REMAND

Regrettably, a remand is necessary for the initial rating issues.  The Veteran was last afforded VA examinations in 2008.  In a December 2012 statement, the Veteran's representative indicates that her disabilities had worsened in severity.  As there are no treatment records to show the current severity of her disabilities, and as the last examinations were over six years ago, the Board finds that a remand is necessary to afford her new examinations.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the current level of severity of her service-connected headache, lumbar spine, cervical spine, right knee, right trapezius, right elbow, bilateral feet, hypertension, and allergic rhinitis disabilities.  Her claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A.  For the Veteran's tension headaches, the examiner should opine as to whether they consist of characteristic prostrating attacks averaging one in two months over last several months; characteristic prostrating attacks occurring on an average once a month over last several months; or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

B.  For the Veteran's lumbar spine, the examiner should: 

i.  Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of her entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii.  Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected lumbosacral strain with degenerative joint disease and degenerative disc disease.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."
  
C.  For the Veteran's cervical spine, the examiner should:

i.  Provide the range of flexion of the Veteran's cervical spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's cervical spine, any unfavorable ankylosis of her entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.   

iii.  Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected cervical strain.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

D.  For the Veteran's right knee, the examiner should:

i.  Provide the range of motion of the Veteran's right knee and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

E.  For the Veteran's right trapezius strain, the examiner should:

i.  Provide the range of motion of the Veteran's right shoulder and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Comment as to whether the Veteran has other symptomatology such as impairment of the humerus, clavicle, or scapula.  The examiner should also note the presence of any ankylosis.

iii.  Comment as to whether any disability associated with muscle group I is best characterized as "slight," "moderate," "moderately severe," or "severe," to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of incoordination and uncertainty of movement.
F.  For the Veteran's right elbow, the examiner should:

i.  Provide the range of motion of the Veteran's right elbow and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Comment as to whether the Veteran has other symptomatology such as impairment of flail joint of the elbow; nonunion of the radius and ulna; impairment of the ulna or radius; and impairment of supination and pronation.  The examiner should also note the presence of any ankylosis.

G.  For the Veteran's bilateral feet, the examiner should:

i.  Provide the range of motion of the Veteran's bilateral feet and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Describe all symptomatology attributed to the postoperative residuals of bilateral bunionectomies.  To the extent possible, the examiner should differentiate between symptomatology attributed to the postoperative residuals of bilateral bunionectomies and that which is attributed to her other service-connected disability of bilateral pes planus with history of plantar fasciitis, right plantar calcaneal spur, and fracture of right fourth metatarsal.

iii.  Comment as to whether the Veteran's postoperative residuals of bilateral bunionectomy disabilities are best characterized as "moderate," "moderately severe," or "severe."

H.  For the Veteran's hypertension, the examiner should comment as to whether the Veteran has diastolic pressure predominantly 110 or more; systolic pressure predominantly 200 or more; diastolic pressure predominantly 120 or more; or diastolic pressure predominantly 130 or more.  

I.  For the Veteran's allergic rhinitis with a history of sinusitis, the examiner should comment as to whether the Veteran has polyps; if she does not have polyps, the examiner should comment as to whether the Veteran has greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner(s) must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


